Citation Nr: 1644206	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a right knee injury with patellofemoral pain syndrome and instability prior to September 1, 2015.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury with patellofemoral pain syndrome and instability on or after September 1, 2015.

3.  The propriety of the reduction of the evaluation for residuals of a right knee injury with patellofemoral pain syndrome and instability from 20 percent to 10 percent, effective from September 1, 2015.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2016.  A transcript of the hearing is of record. 

The Board notes that the Veteran submitted a timely notice of disagreement (NOD) with an August 2015 rating decision, challenging the denial of multiple service connection claims.  See December 2015 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) for those issues is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA and private treatment records already considered by the RO.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's increased evaluation claim.  Specifically, it appears that there may be outstanding, relevant VA and private treatment records, as detailed in the directives below.

In addition, the Veteran was most recently provided a VA examination for the right knee in August 2015.  He was provided a VA examination in August 2016 for a left knee claim; however, the examiner did not perform right knee testing.  In light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Because the August 2015 VA examination does not satisfy the requirements under Correia, another VA examination is required in this case.

The Board also notes that evidence has been added to the claims file that was not previously considered by the RO in connection with the claim on appeal, including written statements from the Veteran, additional VA treatment records, and VA examination reports obtained by the RO.  There is an automatic waiver of initial AOJ review for any evidence submitted by the Veteran; however, as some of the additional evidence was obtained by the RO rather than the Veteran, the automatic waiver provision does not apply.  A supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of the non-automatic waiver evidence.  As such, the case should be referred to the AOJ for review and preparation of an SSOC. 

Finally, the RO confirmed and continued the 20 percent evaluation for the right knee disability under Diagnostic Codes 5257-5262 in the January 2012 rating decision on appeal.  Thereafter, the RO proposed to reduce the right knee evaluation to 10 percent in a March 2015 rating decision and effectuated the proposed reduction in a June 2015 rating decision, effective from September 1, 2015.  The RO also reclassified the right knee disability based on limitation of flexion under Diagnostic Code 5260, removing the instability description, in the June 2015 decision.  See June 2015 codesheet.

The Veteran submitted a timely NOD with the June 2015 rating decision, challenging the final reduction.  See June 2015 NOD.  It does not appear that the RO has acknowledged receipt of that NOD or started to process that appeal, and the reduction issue is inextricably intertwined with the increased evaluation claim.  Thus, a remand is required for the AOJ to issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issue of the propriety of the reduction of the evaluation for residuals of a right knee injury with patellofemoral pain syndrome and instability from 20 percent to 10 percent, effective from September 1, 2015.  See June 2015 rating decision and notice of disagreement.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any additional non-VA treatment, including from the CoxHealth Center Nixa (Dr. M.) dated from August 2014 to the present and Shorter Chiropractic.  See, e.g., April 2015 chiropractor written statement (noting current right knee diagnosis; no accompanying treatment records) and July 2016 Bd. Hrg. Tr. at 4-5 (Veteran reported ongoing treatment with Dr. M. after being transferred from Dr. L. at that facility).

The AOJ should also secure any outstanding, relevant VA treatment records, including from the Veterans Heath Care System of the Ozarks, Fayetteville Campus, and the Branson and Mount Vernon Outpatient Clinics.  See, e.g., July 2011 claim and July 2016 Bd. Hrg. Tr. at 4 (Veteran reported treatment at these facilities).

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a right knee injury with patellofemoral pain syndrome and instability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right knees in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should state whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.  See, e.g., July 2016 Bd. Hrg. Tr. at 11-14 (Veteran described continuing problems with tendonitis after his June 2010 right knee surgery (3/4/13 VBMS entry contains operative report) and April 2015 chiropractor written statement.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should identify and describe any surgical scars related to the Veteran's right knee disability and provide the findings necessary under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should then be readjudicated by the AOJ, including all evidence since the June 2015 supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




